EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner notes that previously withdrawn claims 2 and 10 depend from allowable generic independent claims 1 and 9.  Accordingly, claims 2 and 10 have been rejoined.
The application has been amended as follows: 
In claim 2, changed the claim status identifier from “(Withdrawn)” to --(Original)--. 
In claim 10, changed the claim status identifier from “(Withdrawn)” to --(Original)--. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


03/04/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619